09/26/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 21-0310


                                       DA 21-0310
                                    _________________

 STATE OF MONTANA,

               Plaintiff and Appellee,

       v.                                                       ORDER

 GALEN LEWIS HAWK,

               Defendant and Appellant.
                                 _________________

       Upon consideration of Appellant’s motion for extension of time to file the reply
brief and good cause appearing,
       IT IS HEREBY ORDERED that Appellant has until October 31, 2022, to file the
reply brief.
       No further extensions will be granted.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                            September 26 2022